Rayminh L. Ngo, Esq.
EDNY #RN4834
HIGBEE & ASSOCIATES (Of Counsel)
1504 Brookhollow Dr., Ste. 112
Santa Ana, CA 92705
714-617-8336 (Ph)
rngo@higbeeassociates.com
Attorney for Defendants Michael Grecco and
Michael Grecco Productions, Inc. d/b/a Michael Grecco Photography Inc.

                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK

LEE GOLDEN, III                             Case No. 1:19-cv-03156-NGG-RER

       Plaintiff,                           ANSWER AND AMENDED
                                            COUNTERCLAIM
v.

MICHAEL GRECCO INC.; MICHAEL
GRECCO;      MICHAEL     GRECCO
PHOTOGRAPHY, INC; JOHN DOES
1-10; and BUSINESS ENTITIES A-J,

      Defendants.


       Defendants Michael Grecco and Michael Grecco Productions Inc. d/b/a
Michael Grecco Photography Inc. (hereinafter collectively “Grecco”), respectfully
submit this Answer and Counterclaim to the Complaint filed by Lee Golden, III
(“Plaintiff”) in this matter.
                                    PARTIES
       1.     Admit.
       2.     Defendants admit that Michael Grecco Productions Inc. d/b/a Michael
Grecco Photography Inc. is the copyright holder to the photograph at issue in this
matter.


                                        1
      3.     Admit.
      4.     Admit.
      5.     Admit.
      6.     Defendants deny that the document referred to as the “threatened
complaint” misidentifies the copyright holder of the photograph or is defective as
alleged. Defendants lack sufficient knowledge or information to form a belief as
to the remaining allegations in this paragraph and therefore denies them.
      7.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph and therefore denies them.
                            NATURE OF THE ACTION
      8.     Defendants admit that Plaintiff seeks the relief alleged, but deny that
Plaintiff is entitled to any such relief.
      9.     Deny.
      10.    Defendants admit that Plaintiff brings this action to clarify the rights
of the parties but denies that Plaintiff’s use of the photograph at issue is a fair use
under the Copyright Act, 17 U.S.C. § 107, and further deny that Plaintiff is
entitled to any relief.
                          JURISDICTION AND VENUE
      11.    The allegations contained in this paragraph contain legal conclusions
to which not response is required.
      12.    The allegations contained in this paragraph contain legal conclusions
to which not response is required.
      13.    The allegations contained in this paragraph contain legal conclusions
to which not response is required.
      14.    The allegations contained in this paragraph contain legal conclusions
to which not response is required.



                                            2
                                       FACTS
     15.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     16.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     17.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     18.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     19.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     20.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     21.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     22.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     23.     Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph.
     24.     Defendants admit that in February 2019 it sent correspondence
through counsel to Plaintiff. Defendants deny Plaintiff’s characterizations of the
correspondence as stated, a copy of which is conspicuously absent from Plaintiff’s
complaint.
     25.     Defendants admit that Plaintiff’s counsel corresponded with
Defendants’ counsel after receiving the original correspondence.
     26.     Defendants admit that Plaintiff’s counsel provided a document
purported to be a Google AdSense report for the period of February 1, 2017 to

                                           3
February 13, 2019. Defendants also admit that Plaintiff’s counsel offered to send
Plaintiff’s tax returns although no such documents were ever sent to Defendants or
their counsel.
      27.    Defendants admit that it sent through counsel the correspondence
attached as Exhibit B. Defendants state that the correspondence speaks for itself
and Defendants deny Plaintiff’s characterizations of the correspondence as stated.
      28.    Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph and therefore denies them.
                                FAIR USE DOCTRINE
      29.    Admit.
      30.    Admit.
      31.    Deny.
      32.    Deny.
      33.    Deny.
      34.    Deny.
      35.    Defendants lack sufficient knowledge or information to form a belief
as to the allegations in this paragraph and therefore denies them.
      36.    Deny.
                            FIRST CAUSE OF ACTION
                               Declaratory Judgment
                             (28 U.S.C. §§ 2201, et seq.)
      37.    The allegations contained in this paragraph contain legal conclusions
to which not response is required.
      38.    Admit.
      39.    Deny.
      40.    Deny.
      41.    Defendants admit that Plaintiff seeks the relief stated, but denies that
Plaintiff is entitled to such relief.


                                         4
                                  COUNTERCLAIM
       Michael Grecco Productions, Inc. d/b/a Michael Grecco Photography Inc.,
(“Counterclaim Plaintiff”) for is Counterclaim against Lee Golden III
(“Counterclaim Defendant”), alleges as follows:
                          JURISDICTION AND VENUE
       1.     This is a civil action seeking damages and injunction relief for
copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
101 et seq.
       2.     This Court has subject matter jurisdiction over Counterclaim
Plaintiff’s claims for copyright infringement pursuant to 28 U.S.C. § 1331 and 28
U.S.C. § 1338(a).
       3.     This Court has personal jurisdiction over Counterclaim Defendant
because Counterclaim Defendant conducts business and/or resides within this
judicial district, Counterclaim Defendant’s acts of infringement complained of
herein occurred in this judicial district, and Counterclaim Defendant caused injury
to Counterclaim Plaintiff within this judicial district.
       4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
1400(a) in that this is the judicial district in which a substantial part of the acts and
omissions giving rise to the claims occurred. Alternatively, venue is also proper
pursuant to 28 U.S.C. § 1400(b) because the Counterclaim Defendant resides and
has a regular and established place of business in this judicial district.
                                      PARTIES
       5.     Counterclaim Plaintiff Michael Grecco Productions, Inc. (“MGP”) is
a California corporation with a principal place of business in Los Angeles,
California.
       6.     Counterclaim Defendant Lee Golden, III is an individual residing in
New York, New York.

                                            5
                           FACTUAL ALLEGATIONS
                         Michael Greeco Productions, Inc.
       7.     MGP is a professional media and photography company run by
renowned celebrity photographer Michael Grecco.
       8.     Grecco, is an award-winning commercial photographer and film
director noted for his iconic celebrity portraits, innovative magazine covers,
editorial images and advertising spreads for such companies such as
NBC/Universal, GE, Pfizer, HBO, Kodak, ABC, IBM, Yahoo!, ESPN, Wired,
Time, Entertainment Weekly, Esquire, Premier, and MAXIM.
       9.     Due to the high quality and limited availability of Grecco’s works,
MGP routinely licenses individual photographs for tens of thousands of dollars.
       10.    MGP was originally incorporated in 1998 in California under the
name Michael Grecco Photography Inc.
       11.    MGP is the author and sole rights holder to an image of actress Lucy
Lawless as Xena: Warrior Princess (“Xena Photograph”). Attached hereto as
Exhibit A is a true and correct copy of the Xena Photograph.
       12.    The Xena Photograph was taken by Grecco as a work for hire of
MGP.
       13.    Grecco does not, nor has he ever, owned any rights to the Xena
Photograph in his individual capacity. Rather, all rights to the Xena Photograph
originally vested in MGP where they have remained since the Xena Photograph
was taken.
       14.    MGP registered the Xena Photograph with the United States
Copyright Office under registration number VA 1-431-698, with an effective
registration date of July 7, 2010.
       15.    The registration was made under “Michael Grecco Photography,
Inc.” which was MGP’s legal name at the time the registration was made.

                                         6
       16.    In 2012, MGP amended its articles of incorporation to rename the
company to Michael Grecco Productions, Inc.
       17.    Attached hereto as Exhibit B is a true and correct copy of the
amendment to MGP’s articles of incorporation.
       18.    Although MGP amended its articles of incorporation to change its
name, it did not alter its corporate form in any way, nor did the amendment affect
any of the intellectual property rights held by MGP including its rights to the Xena
Photograph.
       19.    MGP has never transferred or otherwise assigned the rights to the
Xena Photograph to any person or entity, but has consistently retained the rights to
the Xena Photograph since it was originally created.
                           Golden’s Infringing Conduct
       20.    On information and belief, Counterclaim Defendant Lee B. Golden,
III operates the website www.filmcombatsyndicate.com (the “Website”). See
https://filmcombatsyndicate.com/about-us/.
       21.    On or about October 2018, MGP discovered the Xena Photograph
being used on the Website in an article dated July 8, 2018 with the headline “The
XENA Series Reboot Was Happening, Then It Wasn’t, But Now It Is…Is It?”
written by Golden (“Infringing Article”).
       22.    The Infringing Article contained paid banner advertisements at the
top and bottom of the article.
       23.    Attached hereto as Exhibit C is a true and correct copy of the
Infringing Article.
       24.    MGP did license the Xena Photograph to Counterclaim Defendant
Golden.
       25.    Nor has MGP ever expressly granted permission to any person to use
the Xena Photograph in the Infringing Article on the Website.

                                            7
       26.    On information and belief, Counterclaim Defendant’s use of the
Xena Photograph was deliberate and willful because Counterclaim Defendant
knew or should have known that it did not purchase a license to use the Xena
Photograph.
                         FIRST CAUSE OF ACTION
                        COPYRIGHT INFRINGEMENT
                            17 U.S.C. § 101 et seq.
       27.    Counterclaim Plaintiff incorporates by reference all of the above
paragraphs of this Complaint as though fully stated herein.
       28.    Counterclaim Plaintiff did not consent to, authorize, permit, or allow
in any manner the said use of Counterclaim Plaintiff’s unique and original Xena
Photograph.
       29.    Counterclaim Plaintiff is informed and believes and thereon alleges
that the Counterclaim Defendant willfully infringed upon Counterclaim Plaintiff’s
copyrighted Xena Photograph in violation of Title 17 of the U.S. Code, in that it
used, published, communicated, benefited through, posted, publicized, and
otherwise held out to the public for commercial benefit, the original and unique
Xena Photograph of the Counterclaim Plaintiff without Counterclaim Plaintiff’s
consent or authority, and acquired monetary gain and market benefit as a result.
       30.    Specifically, Counterclaim Defendant made an unauthorized copy of
the Xena Photograph and then publically displayed the Xena Photograph on the
Website, including displaying the Xena Photograph in the Infringing Article.
       31.    As a result of Counterclaim Defendant’s violations of Title 17 of the
U.S. Code, Counterclaim Plaintiff is entitled to any actual damages pursuant to 17
U.S.C. §504(b), or statutory damages in an amount up to $150,000.00 if willful or
up to $30,000 if unintentional pursuant to 17 U.S.C. § 504(c).
       32.    Counterclaim Plaintiff is also entitled to injunctive relief to prevent
or restrain infringement of its copyright pursuant to 17 U.S.C. § 502.

                                          8
                           PRAYER FOR RELIEF
WHEREFORE, Counterclaim Plaintiff MGP prays for judgment against
Counterclaim Defendant Golden as follows:
      • For an award of actual damages and disgorgement of all of Counterclaim
         Defendant’s profits attributable to the infringement as provided by 17
         U.S.C. § 504 in an amount to be proven or, in the alternative, at
         Counterclaim Plaintiff’s election, an award for statutory damages against
         Defendant in an amount up to $150,000.00 for each infringement
         pursuant to 17 U.S.C. § 504(c), whichever is larger;
      • For costs of litigation and reasonable attorney’s fees against
         Counterclaim Defendant pursuant to 17 U.S.C. § 505;
      • For an injunction preventing Counterclaim Defendant from further
         infringement of all copyrighted works of the Counterclaim Plaintiff
         pursuant to 17 U.S.C. § 502;
      • For an award of pre- and post-judgment interest; and,
      • For any other relief the Court deems just and proper.


      Dated: August 16, 2019            HIGBEE & ASSOCIATES

                                        /s Rayminh L. Ngo
                                        Rayminh L. Ngo, Esq.
                                        EDNY #RN4834
                                        HIGBEE & ASSOCIATES (Of Counsel)
                                        1504 Brookhollow Dr., Ste. 112
                                        Santa Ana, CA 92705
                                        714-617-8336 (Ph)
                                        714-597-6559 (Fax)
                                        rngo@higbeeassociates.com
                                        Attorney for Defendants




                                         9
Exhibit “A”
Exhibit “B”
Exhibit “C”
                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was
served by electronically filing with the Clerk of the Court using CM/ECF on
August 16, 2019, on all counsel or parties of record on the service list below.


                                              /s/ Rayminh L. Ngo
                                              Rayminh L. Ngo, Esq.



                                 SERVICE LIST
Yevgeny Strupinsky, Esq.
Joshua M. Lurie, Esq.
Lurie|Strupinsky, LLP
15 Warren Street, Suite 36
Hackensack, New Jersey 07601
estrupinsky@luriestrupinsky.com
jmlurie@luriestrupinsky.com




                                         10
